             Case 5:20-cv-00061-gwc Document 73 Filed 06/14/21 Page 1 of 2

                                                                                u.s. O!S rnicr ceuir
                                                                               DISTRICT Of VERMONT
                                                                                      riLEO
                              UNITED STATES DISTRICT COURT
                                                                              2021 JUN 11+ f'M 2: I J
                                        FOR THE
                                  DISTRICT OF VERMONT                                        CLERK
 NILA Y KAMAL PATEL, RACHEL A.                      )                          8Y           l.fl-w
                                                                                    ni:'~rr.,rv      C' r.&·
                                                                                    U t... r ; . I 1 .,, t.,..[-,:·ft'ft
 GLADSTONE, ELIJAH BLOW, and                        )
 AVERY ARROYO,                                      )
                                                    )
            Plaintiffs,                             )
                                                    )
         v.                                         )               Case No. 5:20-cv-61
                                                    )
 UNIVERSITY OF VERMONT AND                          )
 STATE AGRICULTURAL COLLEGE,                        )
                                                    )
            Defendant.                              )

                                     ENTRY ORDER
       Defendant's Rule 12(b)(l) motion seeks dismissal of Mr. Patel and Ms. Gladstone's

claims for lack of Article III standing on the theory that the "injury-in-fact" prong of

constitutional standing is absent because Mr. Patel and Ms. Gladstone "did not actually pay any

tuition to UVM in Spring 2020." (Doc. 63-1 at 8; see also Doc. 69.) Mr. Patel and Ms.

Gladstone assert that they were injured "because Defendant breached a contract" and that "[a ]n

individual to whom a contractual duty is owed may, therefore, allege a concrete legal injury by

virtue of the [contractual] duty's breach, apart from any actual damages stemming from that

breach." (Doc. 66 at 5.) That argument appears to present a question oflaw that is unsettled in

this circuit. See F. Andrew Bessick, Standing & Contracts, 89 Geo. Wash. L. Rev. 298, 300-02

(2021) (arguing that the logic of Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), requires breach-

of-contract plaintiffs to establish factual harm in order to have Article III standing). 1


        1
          The court in SM Kids, LLC v. Google LLC, 963 F.3d 206 (2d Cir. 2020), did remark that
"a party that alleges harm due to another's breach of a contract has a justiciable controversy with
the other party and ... the courts have jurisdiction to resolve the controversy." Id. at 212
(emphasis added). But the court did not analyze whether the "harm" could possibly be the
breach itself; that issue was simply not presented in SM Kids.
            Case 5:20-cv-00061-gwc Document 73 Filed 06/14/21 Page 2 of 2




        In its reply memorandum, Defendant argues that the court need not resolve that issue

because Mr. Patel and Ms. Gladstone's claims fail the "traceability" and "redressability" prongs

of the Article III standing analysis. (Doc. 71 at 3.) At the June 7, 2021 hearing on the motion,

counsel for Mr. Patel and Ms. Gladstone observed that Defendant's original memorandum

(Doc. 63-1) addresses only the "injury-in-fact" prong.

        Defendant is correct that it is Mr. Patel and Ms. Gladstone's burden to establish each

element of standing. McMorris v. Carlos Lopez & Assocs., LLC, 995 F.3d 295, 300 (2d Cir.

2021). But since Defendant's original memorandum challenged only the "injury-in-fact" prong,

Mr. Patel and Ms. Gladstone's opposition understandably focused solely on that element. On the

"traceability" and "redressability" elements, the court concludes that additional briefing is

warranted because those issues were raised for the first time in a reply memorandum.

See Booking v. Gen. Star Mgmt. Co., 254 F.3d 414,418 (2d Cir. 2001) ("[W]e doubt that district

courts lack all discretion to consider arguments raised for the first time in reply briefs-

especially when, as here, they order additional briefing on the argument pressed in the reply

brief.").

        The court accordingly grants Plaintiffs an opportunity to file within 10 days a

supplemental brief, not to exceed 15 pages, on the issues of traceability and redressability.

Defendant may file a supplemental reply on those issues within 10 days of Plaintiffs' filing, not

to exceed 15 pages.

        SO ORDERED.

        Dated at Rutland, in the District of Vermont, this ~t.y of June, 2021.


                                                                 ~
                                                              Geoffrey W. Crawford, Chief Judge
                                                              United States District Court


                                                 2
